                           Case 3:20-cv-00071-PDW-ARS Document 37 Filed 08/28/20 Page 1 of 3



Local AO 450 (rev. 5/10)




                                              United States District Court
                                                       District of North Dakota

   Self Advocacy Solutions N.D.,
   League of Women Voters of North Dakota,
   and Maria Fallon Romo,
                                                                             JUDGMENT IN A CIVIL CASE
                                           Plaintiffs,

              v.                                                             Case No.       3:20-cv-71

   Alvin Jaeger, in his official capacity as Secretary of
   State, and Debbie Nelson, in her official capacity as
   County Auditor of Grand Forks County,

                                           Defendants.



              Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

      ✔ Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.
              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
(see attached)




      August 28, 2020
Date: __________________                                                      ROBERT J. ANSLEY, CLERK OF COURT
                                                                                 /s/ Pamela Bloomquist-Burman, Deputy Clerk
                                                                             by:________________________________
     Case 3:20-cv-00071-PDW-ARS Document 37 Filed 08/28/20 Page 2 of 3




The Court ORDERS as follows:

1.    The Secretary shall instruct county auditors or any other election official responsible for
      the administration of elections to follow the procedures outlined below.

2.    If an absentee ballot received on or before election day is determined by an election board
      to be defective under N.D.C.C. § 16.1-07-12 because the signatures on the application and
      the affidavit on the outer envelope of a returned absentee ballot do not match, a county
      auditor, or county official designated by the county auditor (hereinafter “the county
      auditor”), shall take reasonable steps as soon as practicable to inform the voter that his or
      her ballot has been identified as having a signature mismatch and will be rejected if not
      verified by the voter. Reasonable steps shall include but not be limited to calling the elector
      if the phone number is available. If the county auditor is unable to reach the voter by phone,
      whether because the voter did not answer, the county auditor was only able to leave a
      voicemail or message, or if a phone number is not available, the county auditor shall mail
      a notice informing the voter that the absentee ballot has been identified as having a
      signature mismatch and will be rejected if not verified, along with instructions to respond
      to the notice in the manner described in Paragraph 3.

3.    The voter shall have until the meeting of the canvassing board, which occurs on sixth day
      after the election, to confirm or deny the legitimacy of the signatures in question. The voter
      may confirm the legitimacy of the signatures by a response using any form of written
      communication, phone call, or in-person visit with the county auditor. The response must
      be received from the voter before the adjournment of the county canvassing board. All such
      ballots in which the signatures have been confirmed by the voter will be included in the
      final vote tally as certified by the county canvassing board. A note or log of the county
      auditor memorializing the phone call or the written communication from the voter must be
      presented to the canvassing board and retained with all election materials for the twenty-
      two-month retention period required by federal and state law.

4.    If the voter does not respond to the notice, and if the canvassing board determines that the
      signatures do not match, the ballot shall not be counted.

5.    For absentee ballots received after election day with postmarks no later than the day prior
      to election day, the county auditor shall compare the signature on the application submitted
      by the voter with the affidavit on the outer envelope of the voter’s returned absentee ballot
      to identify whether the canvassing board is likely to determine that the signatures do not
      match. For such ballots, the county auditor shall immediately implement the notice process
      set forth in Paragraph 2. Paragraphs 3 and 4 shall apply to such ballots.



                                      (continued next page)
      Case 3:20-cv-00071-PDW-ARS Document 37 Filed 08/28/20 Page 3 of 3




6.     If the canvassing board determines that an absentee ballot has a mismatched signature, and
       if that voter was not previously provided notice pursuant to Paragraph 5, the county auditor
       will attempt to contact the voter by phone to confirm or deny the legitimacy of the
       signatures in question. The voter may do so in the manner set forth in Paragraph 3, and
       thereby have the vote included in the final vote tally as certified by the canvassing board.
       If the voter cannot be reached by phone or otherwise contacted, the ballot shall not be
       counted.

7.     All voters whose absentee ballots were not counted will be sent a written notice explaining
       that the ballot was rejected and the reason for the rejection.

8.     For the November 3, 2020 election, the Secretary shall add an instruction to be sent with
       the absentee ballot to inform voters that their signatures will be subject to signature
       matching for ballot verification and that if there is a question about the validity of a voter’s
       signatures, a reasonable attempt will be made to contact the voter and provide an
       opportunity to verify the voter’s identity.

9.     For elections taking place after November 3, 2020, the Secretary shall ensure that the
       instruction set forth in Paragraph 8 is provided to voters along with the absentee ballot
       application and the absentee ballot.


This injunction shall remain in effect as long as North Dakota continues to rely on signature
matching for absentee ballot verification unless legislation that provides a different procedure for
notice and opportunity to cure signature defects is enacted to supersede it.
